ITEMID: 001-5706
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: ADMISSIBILITY
DATE: 2000
DOCNAME: VARGA v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant is a Slovak national, born in 1963 and living in Košice. He is represented before the Court by Mr A. Fuchs, a lawyer practising in Košice. The respondent Government are represented by Mr P. Vršanský, their Agent.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 14 September 1993, while he was serving a prison term in the Košice-Šaca prison, the applicant sent an envelope by registered mail. The address on the envelope read as follows:

“Head of the Post Office
POST OFFICE
Košice
040 20“.
The envelope had registration number R 925. It contained another envelope. The latter was addressed to the applicant’s parents and contained a letter which the applicant wanted to be sent to Amnesty International.
The main envelope also contained an accompanying letter for the head of the Košice 20 post office. In the letter the applicant addressed the head of the Košice 20 post office “Dear Madam” and requested her to deliver the enclosed envelope to his parents at their expenses. The applicant explained that he was serving a prison sentence and that he could not send letters to certain addresses.
On 15 September 1993 the applicant’s registered mail arrived at the Košice 1 post office which is the main post office in the city. An employee in charge of correspondence addressed to the Slovak Post opened the main envelope. After having read the applicant’s request addressed to the head of the Košice 20 post office, she re-directed the applicant’s mail, in the original envelope, to the head of the Košice 12 post office which is in charge of delivering mail in the quarter where the applicant’s parents live. The Košice 20 post office is situated in the same quarter, but it is not charged with delivering mail to addressees.
The applicant’s registered letter R 925 arrived at the Košice 12 post office on 16 September 1993. Its head could not comply with the applicant’s request that the enclosed envelope be delivered to his parents at their expenses as postal regulations require that the postage be paid in advance.
On 27 January 1994 the applicant was released from prison. He complained to the post that his registered mail had not been delivered.
Following the applicant’s complaint the head of the Košice 12 post office sent the envelope addressed to the applicant’s parents back at the applicant’s address in the Košice-Šaca prison by ordinary mail in accordance with the relevant regulation. On 17 March 1994 the head of the Košice 20 post office informed the applicant accordingly.
On 23 March 1994 the director of the Košice-Šaca prison administration informed the applicant that according to the register of prisoners’ mail his registered letter R 925 had not been returned to the prison.
On 21 October 1994 the head of the Supervision Department of the Slovak Post informed the applicant that his registered letter had been delivered to the addressee, i.e. the head of the post office concerned, and that he had therefore no right to compensation for its loss. The applicant was further informed that the head of the post office had not been entitled to deliver the enclosed envelope to the applicant’s parents at their expenses as requested by the applicant since Slovak Post did not provide such a service.
The letter by the head of the Supervision Department also stated that the head of the Košice 12 post office had sent the envelope in question back at the applicant’s address in the Košice-Šaca prison by non-registered mail. Since Slovak Post kept no records of the distribution of such mail, it was impossible to establish where the letter had been lost.
On 11 April 1995 the applicant complained about the interference with his correspondence to the Constitutional Court (Ústavný súd). On 13 April 1995 the applicant was requested to submit documentary evidence. He was further informed that in the proceedings before the Constitutional Court he had to be represented by a lawyer.
On 24 April 1995 the applicant supplemented his submissions to the Constitutional Court. He stated that he was indigent and requested that a lawyer be appointed to represent him.
On 7 September 1995 a judge of the Constitutional Court requested that the applicant appoint, within thirty days, a lawyer representing him in the proceedings. The letter further stated that the Constitutional Court lacked jurisdiction to appoint a lawyer ex officio.
On 19 September 1995 the applicant requested the Slovak Bar Association that a lawyer be appointed to represent him before the Constituional Court. He explained that several lawyers had refused to represent him and that he was indigent.
On 29 November 1995 the applicant informed the Constitutional Court that he was detained and that the Slovak Bar Association had not yet appointed a lawyer to him.
On 16 January 1996 the Constitutional Court rejected the applicant’s petition. It held that the applicant’s submissions were not sufficient for proceedings before the Constitutional Court to be started. The decision stated that the applicant had not been deprived of his liberty throughout the time during which his petition had been prepared for a preliminary examination. In the Constitutional Court’s view, the applicant had had enough time to specify, possibly with the assistance of a lawyer, the evidence which he proposed to take and the decision which he sought to obtain.
At the relevant time the indication of addresses on mail was governed by Section 11 of the Postal Regulation of 1989 (Vyhláška o právach a povinnostiach pošty a jej používateľov). The relevant provisions read as follows:
Paragraph 2 provides that the address must be indicated accurately with a view to preventing any doubts as to the place and person to whom the mail is to be delivered. Post offices charged with the delivery of mail are authorised to determine whether an address is indicated correctly and accurately.
Pursuant to paragraph 3, mail with inaccurate or incomplete address shall be returned to the sender.
Paragraph 5 (a) provides that address on mail which is to be delivered within the country shall indicate, in the first place, the addressee, i.e. the first name and surname of a person or the name of a company or organisation.
